Case: 21-51136      Document: 00516398046         Page: 1    Date Filed: 07/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           July 18, 2022
                                  No. 21-51136
                                                                          Lyle W. Cayce
                                Summary Calendar
                                                                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Luis Manuel Marquez-Munoz,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-594-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Luis Manuel Marquez-Munoz appeals the 16-month sentence
   imposed following his guilty plea conviction for illegal reentry after removal,
   in violation of 8 U.S.C. § 1326. For the first time on appeal, he challenges a
   condition of his supervised release providing that, if the probation officer


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51136     Document: 00516398046           Page: 2   Date Filed: 07/18/2022




                                    No. 21-51136


   determines that Marquez-Munoz presents a risk to another person, the
   probation officer may require him to notify the person of that risk and may
   contact the person to confirm that notification occurred. The Government
   has filed an unopposed motion for summary affirmance arguing that
   Marquez-Munoz’s claim is foreclosed by our recent decision in United States
   v. Mejia-Banegas, 32 F.4th 450 (5th Cir. 2022).
          Marquez-Munoz contends the district court erred in imposing the
   risk-notification condition because it constitutes an impermissible delegation
   of judicial authority to the probation officer. Mejia-Banegas rejected this
   same argument, holding that the district court did not err, plainly or
   otherwise, by imposing the same condition. Mejia-Banegas, 32 F.4th at 451-
   52. The Government is thus correct that summary disposition is appropriate.
   See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the district court’s judgment is
   AFFIRMED.




                                         2